ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021, 1/8/2021 have been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Gerstenzang on 2/3/2021.
The application has been amended as follows: 
3.	(Currently Amended) The acoustic wave device of claim 1 wherein an acoustic wave mode utilized in the Lamb wave resonator is one of a [[the]] lowest-order asymmetric (A0) mode, a [[the]] lowest-order symmetric (S0) mode, a [[the]] lowest-order shear horizontal (SH0) mode, a [[the]] first-order asymmetric (A1) mode, a [[the]] first-order symmetric (S1) mode, or a [[the]] first-order shear horizontal (SH1) mode.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited references in the IDS filed 1/8/2021 disclose lamb wave resonators but do not disclose anti-phase with an filter, or an edge of the piezoelectric layer of the lamb wave resonator configured to one of suppress or scatter reflections of acoustic waves generated by the interdigital transducer electrode from the edge of the piezoelectric layer, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843